DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	This action is in response to application filed on June 21, 2021.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 7/22/2020 has been considered by the examiner.

Drawings
4.	The drawings were received on May 13, 2020.  These drawings are accepted.

Allowable Subject Matter
5.	Claims 1-20 are allowed.

6.	The following is a statement of reasons for the indication of allowable subject matter:  
 	Regarding claim 18, and similarly with respect to claims 1 and 9, Kimball et al (US 2018/0277412) discloses an apparatus (i.e. circuit of Figure 1) for reducing or preventing arcing in a substrate support, comprising: 
 	a gasket (Fig. 1, annular electrically conductive gasket 25) with a tube-like structure (i.e. See Figure 1) with a hollow center (i.e. See Figure 1). 

 	However, none of the prior art, listed above or in the attached PTO-892 form, alone or in combination of an obvious manner discloses a gasket with high compliance when under compressive forces, the tube-like structure composed of a conformable dielectric material that remains conformable between at least approximately -55 degrees Celsius to approximately 300 degrees Celsius and with a dielectric constant greater than air.
. 
 	Therefore, regarding claims 1-8, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A method of reducing or preventing arcing of an electrostatic chuck, comprising: 
 	forming a first recess in at least a portion of a sidewall of the electrostatic chuck; and 
 	filling the first recess with a conformable dielectric material that remains conformable over a temperature range of at least approximately -55 degrees Celsius to approximately 300 degrees Celsius.

Regarding claims 9-17, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	An apparatus for reducing or preventing arcing in a substrate support, comprising: 
 	a first conductive barrier for electrically insulating at least a portion of a sidewall of an electrostatic chuck, the first conductive barrier formed from: 
 	 	a first dielectric material with a viscosity that readily conforms to a first recess in the sidewall of the electrostatic chuck, wherein the first dielectric material becomes stable when cured and forms a first conformable dielectric layer on the sidewall of the electrostatic chuck without bonding to at least one surface of the first recess in the sidewall of the electrostatic chuck.

Regarding claims 18-20, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	An apparatus for reducing or preventing arcing in a substrate support, comprising: 
 	a gasket with a tube-like structure with a hollow center and high compliance when under compressive forces, the tube-like structure composed of a conformable dielectric material that remains conformable between at least approximately -55 degrees Celsius to approximately 300 degrees Celsius and with a dielectric constant greater than air.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kimball et al (US 2018/0277412) deals with an electrostatic chuck assembly incorporating a gasket for distributing RF power to a ceramic embedded electrode, Kulshreshtha et al (US 2016/0064264) deals with a high temperature electrostatic chucking with dielectric constant engineered in-situ charge trap materials, Park et al (US 20160035610) deals with electrostatic chuck assemblies having recessed support surfaces, semiconductor fabricating apparatuses having the same, and plasma treatment methods using the same, Ramaswamy et al (US 2005/0016465) deals with an electrostatic chuck having electrode with rounded edge, Shamouilian et al (US 6,494,958) deals with a plasma chamber support with coupled electrode, and Shufflebotham et al (US 5,847,918) deals with an electrostatic clampling method and apparatus for dielectric workpieces in vacuum processors. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838